Case 2:20-cv-02077-PKH Document 27                 Filed 04/13/21 Page 1 of 1 PageID #: 797




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

TRACIE NICHOLS                                                                       PLAINTIFF

v.                                    No. 2:20-CV-02077

ANDREW SAUL, Commissioner,
Social Security Administration                                                     DEFENDANT

                                            ORDER

       The Court has received a report and recommendations (Doc. 26) from United States

Magistrate Judge Barry A. Bryant. The Magistrate recommends that the Court grant Defendant’s

unopposed motion to remand. Because the motion is unopposed and the Magistrate recommends

that it be granted, the Court need not wait until the deadline to object has passed to rule on this

matter. The report and recommendations (Doc. 26) is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that Defendant’s unopposed motion to remand (Doc. 25)

is GRANTED and this case is REMANDED to the Commissioner for further administrative action

pursuant to sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED this 13th day of April, 2021.


                                                            /s/P. K. Holmes, ΙΙΙ
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
